76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael G. MCFADDEN, Plaintiff-Appellant,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, Defendant-Appellee.
No. 95-2727.
United States Court of Appeals, Fourth Circuit.
Jan. 31, 1996.Submitted:  Jan. 18, 1996.Decided:  Jan. 31, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-94-3135-S)
Michael G. McFadden, Appellant Pro Se.  Bruce Stephen Harrison, Alisa Helene Reff, SHAWE & ROSENTHAL, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for summary judgment in his employment discrimination action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-2 (West 1994).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   McFadden v. United States Fidelity & Guar. Co., No. CA-94-3135-S (D.Md. Aug. 14, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.